Citation Nr: 0942845	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of scarlet fever.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to August 
1946.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Muskogee, Oklahoma.

Procedural history  

In a May 1995 rating decision, the RO denied entitlement to 
service connection for residuals of scarlet fever.  The 
Veteran appealed that decision.  In a December 1997 decision, 
the Board denied entitlement to service connection for 
residuals of scarlet fever.  The Board's decision was not 
appealed and is final.  See 38 C.F.R. § 20.1100 (2009).  

In March 1998, the Veteran filed a claim of entitlement to 
service connection for scarlet fever (essentially a claim to 
reopen the prior denied claim of service connection for 
residuals of scarlet fever).  In a September 1998 decision, 
the RO denied reopening the claim.  Although informed of his 
appeal rights, the Veteran did not appeal that decision.  

The Veteran's current claim was filed in October 2007.  
Although he claimed entitlement to service connection for 
scarlet fever, it is essentially another claim to reopen the 
prior denied claim of entitlement to service connection for 
residuals of scarlet fever.  The claim was denied by the RO 
in January 2008, and this appeal followed.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In an unappealed September 1998 rating decision, the RO 
declined to reopen the Veteran's claim of service connection 
for residuals of scarlet fever.

2.  The evidence received since the September 1998 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of scarlet fever. 


CONCLUSIONS OF LAW

1.  The September 1998 RO rating decision declining to reopen 
the claim of service connection for residuals of scarlet 
fever is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  Evidence received since the September 1998 rating 
decision is not new and material, and the claim of service 
connection for residuals of scarlet fever is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a prior denied claim of service 
connection for residuals of scarlet fever.

In the interest of clarity, certain preliminary matters will 
be addressed.  The issue on appeal will then be analyzed and 
a decision rendered.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issue of new and materials 
evidence to reopen a claim of service connection currently 
being decided on appeal.  The Board observes that the Veteran 
was informed of the evidentiary requirements for service 
connection in a letter from the RO dated in November 2007.  
That letter included a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining medical records, 
employment records, or records from other Federal Agencies.  
With respect to private treatment records, the letters 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.

The letter further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis supplied as in the 
original]
 
The November 2007 VCAA letter also instructed the Veteran to 
send any evidence in his possession that pertains to his 
claim.  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that the 
RO informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

Significantly, the November 2007 VCAA letter also notified 
the Veteran of the evidence and information that is necessary 
to reopen claims, and provided notice of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claims for the benefit sought.  See the 
November 6, 2007, VCAA letter, page 2.  He was that the basis 
of the original denial of his claim in May 1995 was that no 
residuals of scarlet fever incurred on an acute basis and 
resolved in service were shown to exist, i.e. no current 
disability.  He was informed that new evidence must relate to 
that fact.  Thus, the VCAA letter complied with the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced November 2007 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, as noted above, as concerns the Veteran's current claim 
to reopen his prior denied claim of service connection for 
residuals of scarlet fever, he received complete VCAA notice 
prior to the RO's January 2008 decision.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); see also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) [VA need 
not provide a medical examination or medical opinion until a 
claim is reopened].    

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
representative has presented argument on his behalf as 
recently as September 2009.  He did not elect to have a 
personal hearing.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection]. 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  See 38 U.S.C.A. § 5108 (West 2002); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

Analysis

As was noted in the Introduction, in a May 1995 rating 
decision, the RO denied entitlement to service connection for 
residuals of scarlet fever.  The Veteran appealed that 
decision.  In a December 1997 decision, the Board denied 
entitlement to service connection for residuals of scarlet 
fever.  In March 1998, the Veteran filed another claim of 
entitlement to service connection for scarlet fever.  In a 
September 1998 decision, the RO denied reopening the claim; 
the Veteran did not appeal that decision.   Therefore, the 
September 1998 decision is the last final decision in the 
record.  See 38 U.S.C.A. § 5108 (West 2002).

At the time of the September 1998 unfavorable RO decision, 
the evidence of record included the Veteran's service 
treatment records, which showed that he was hospitalized in 
service in July and August 1945 for an acute episode of 
scarlet fever which reportedly had resolved.  Also of record 
in September 1998 were post-service VA treatment reports, 
none of which showed any evidence of residuals of scarlet 
fever.  Significantly , in a July 1994 report,  Dr. D.J. 
stated that no cardiovascular findings such as heart murmurs 
were ever documented.  Dr. D.J. concluded that she found no 
reason to consider the Veteran's claim for residuals of 
scarlet fever based on the medical evidence of record. 

In essence, at the time of the most recent final RO decision, 
Hickson elements 
(1) [current disability] and (3) [medical nexus] were 
lacking.

Since the September 1998 decision, the Veteran has filed 
several statements.  
To the extent that they are amenable to interpretation, these 
statements amount to musings on matters having nothing to do 
with his claim.  Crucially, the Veteran has not filed or 
identified any medical evidence that demonstrates that he has 
any current disability related to his in-service episode of 
scarlet fever.  Indeed, he has not even provided statements 
that describe symptoms of such a current disability. 

To the extent that it may be inferred that the Veteran is 
contending that he has current disability which is related to 
the in-service bout with scarlet fever, such contention is 
cumulative and redundant of his presentation in connection 
with his previous claims, and accordingly it is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).   Moreover, 
lay persons without medical training, such as the Veteran, 
are not competent to opine on medical matters such as 
diagnosis and medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992). 
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In short, after a careful review of the evidence received 
since the September 1998 decision, the Board concludes that 
the Veteran has filed no new evidence that would raise a 
reasonable possibility of substantiating the claim.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].   
The claim is not reopened, and the benefit sought on appeal 
remains denied.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
residuals of scarlet fever is not reopened.  
The benefit sought on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


